Title: From John Adams to Joseph Story, 22 May 1816
From: Adams, John
To: Story, Joseph



Sir
Quincy May 22. 1816

I pray you to accept my sincere Thanks for an elegant Sketch of mr Dexter, which has tenderly affected me.
It is a Subject on which I dare not trust myself, to write or scarcely to think.
Mr Dexter was to me a Friend in Need. He was at home, every were, as if it had been by Intuition.
But my reflections upon this occasion, for myself, for his Family, for his Country, and his Species are so melancholy, that I must desist
If an History of this Country Should ever be written with common Sense and common honesty, the Character of Mr Dexter must be develloped at some Length, and that of the late Chief Justice Sewall ought not to be forgotten.
Accept, Sir, the assurance of the respect and Sincere  Esteem, with the thanks of your very humble Servant
John Adams.